311 F.2d 576
HUMBLE OIL & REFINING COMPANY, Appellant,v.Beverly L. REAGAN, Individually and as next friend of John Stephen Reagan, a minor, et al., Appellees.
No. 19498.
United States Court of Appeals Fifth Circuit.
December 11, 1962.

Appeal from the United States District Court for the Southern District of Texas; Joe M. Ingraham, District Judge.
Thomas A. Brown, Jr., Fulbright, Crooker, Freeman, Bates & Jaworski, Houston, Tex., S. G. Kolius, Houston, Tex., of counsel, for appellant.
James J. Hippard, Frank G. Harmon, David A. Gibson, Houston, Tex., Thompson, Hippard, & Gibson, Houston, Tex., of counsel, for appellees.
Before TUTTLE, Chief Judge, and HUTCHESON and BROWN, Circuit Judges.
JOSEPH C. HUTCHESON, Jr., Circuit Judge.


1
This is an appeal by Humble Oil & Refining Company from an order staying all further proceedings on Humble's petition for exoneration from, or limitation of, liability, 46 U.S.C. § 183, and vacating a previous order which had restrained proceedings in any other court.


2
The district judge in his opinion,1 on which the order appealed from is based, dealt carefully and fully, and we think correctly, with the contentions of the parties and, upon the grounds and for the reasons stated in his opinion, the judgment appealed from is


3
Affirmed.



Notes:


1
 In the matter of the petition of Humble Oil & Refining Company, as chartered owner of the Barge HMS-54 for exoneration from or limitation of liability in a cause of limitation of liability, 210 F. Supp. 638 (12-7-61)